PER CURIAM:
Dwayne Steplight appeals a district court’s order construing his “motion to vacate plea of guilty and evidentiary hearing” as a 28 U.S.C. § 2255 (2000) motion and dismissing it as successive, noting that Steplight has not obtained authorization from this court to file such a motion. An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability.* 28 U.S.C. § 2253(c)(1) *532(2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 338, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Step-light has not made the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to proceed in forma pauperis, deny Steplight’s motion for appointment of counsel, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 See Reid v. Angelone, 369 F.3d 363, 367-70 (4th Cir.2004) (holding that order denying relief under Fed.R.Civ.P. 60(b) in a habeas setting is "the final order in a habeas corpus *532proceeding” subject to the certificate of appealability requirement of 28 U.S.C. § 2253(c)(1)(A) (2000)).